     Case 5:10-cv-00641-WDK-FMO Document 19 Filed 03/31/21 Page 1 of 1 Page ID #:111



       Eric Bensamochan, Bar #255482
 1     The Bensamochan Law Firm
       30851 Agoura Rd # 114
 2     Agoura Hills, Ca 91301
       818-907-5866 (FAX) 818-461-5959
 3     ATTORNEY FOR PLAINTIFF

 4                                       UNITED STATES DISTRICT COURT
                                    FOR THE CENTRAL DISTRICT OF CALIFORNIA
 5

 6     J&J SPORTS PRODUCTIONS, INC                       )
                                                         )
 7                     Plaintiff,      vs.               )   Case No.: 5:10-CV-00641-WDK-FMO
                                                         )
 8     BRUCE GORDON SHEARER, et al,                      )                 RENEWAL OF JUDGMENT
                                                         )                 BY CLERK
 9                 Defendant,                            )
                                                         )
10
       Based upon the application for renewal of the judgment of the original judgment, and pursuant to
11
       F.R.C.P. 69(a) and C.C.P. §683.110 through §683.320, and for good cause appearing therefore,
12
          Judgment in favor of Plaintiff, J&J Sports Productions, Inc, and against Defendant, Bruce Gordon
13
       Shearer, individually and d/b/a Shenanigans Sports Bar a/k/a Swifty’s 19th Hole; Catherine
14
       Otero Shearer, individually and d/b/a Shenanigans Sports Bar a/k/a Swifty’s 19th Hole, entered
15
       on April 6, 2011, be and the same is hereby renewed in the amounts as set forth below:
16
               Renewal of money judgment
17
                       a. Total judgment                               $     3,720.00
18
                       b. Costs after judgment                         $        00.00
19
                       c. Subtotal (add a and b)                       $     3,720.00
20
                       d. Credits                                      $        00.00
21
                       e. Subtotal (subtract d from c)                 $     3,720.00
22
                       f.   Interest after judgment(.30%)              $       111.48
23
                       g. Fee for filing renewal of application        $        00.00
24
                       h. Total renewed judgment (add e, f and g) $         3,831.48
25

26
               March 31, 2021
       Dated: ___________________              CLERK, by _________________________
                                                          _____________________
                                                                              ____
27                                                Deputy

28




                                               Renewal of Judgment
